DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed 12/16/2019 canceling claims 1-5 and adding  claims 6-15 is acknowledged. 
Status of Claims
Claims 6-15 are pending in the application and are presented to be examined upon their merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 and 12/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comments
Intended Use
MPEP 2103 I C

CLAIM 6 recites,  “A remote operation system of a surveying instrument, comprising:
 a surveying instrument including a survey unit configured to survey a target, 
a control unit configured to control the survey unit, and 
a communication unit connected to a communication network; 
a management server capable of communicating with the surveying instrument through the communication network;
 a remote terminal configured to command the management server to add a function related to the surveying instrument through the communication network; and 
a billing system connected to the communication network,  wherein the remote terminal is configured to command the management server to consume a quantity of virtual currency corresponding to addition of the function related to the surveying instrument, the management server is configured to add the function related to to execute a billing process based on billing data corresponding to the quantity of virtual currency, the management server is configured to set a valid period of the function, and when the valid period expires, disable the function and notify a user of expiration of the valid period, the management server is configured to set a unit quantity of the virtual currency to be consumed for a unit valid period of the function related to the surveying instrument, and consume virtual currency of a multiple of the unit quantity corresponding to a valid period set to a multiple of the unit valid period, and the management server is configured to set an upper limit of a numerical quantity or the possible number of executions of a function related to the surveying instrument, to be enabled by consuming a first unit quantity of virtual currency, and when the upper limit is exceeded, consume a second unit quantity of virtual currency.”

CLAIM 7 recites,   “The remote operation system of a surveying instrument wherein the management server is configured not to set the first unit quantity, but to enable execution of the function related to the surveying instrument without consuming virtual currency up to the upper limit.”

CLAIM 8 recites, “The remote operation system of a surveying instrument wherein the management server is configured to set, for any of a kind of the function related to the surveying instrument, the number of surveying instruments to be used, and a valid period, a range in which the function related to the surveying instrument is allowed to be used without consuming virtual currency, and set a unit quantity of virtual currency to be consumed, in a case where an upper limit of the range is exceeded, for the function related to the surveying instrument, the number of surveying instruments to be used, or the valid period exceeding the upper limit of the range.

CLAIM 10 recites, “The remote operation system of a surveying instrument according to Claim 9, wherein the management server is configured to set, as maintenance setting, a date and time when a predetermined maintenance operation is necessary as a maintenance date, give a prior notification before the maintenance date arrives, and when the maintenance date arrives, gives a main notification to notify the arrival of the maintenance date, and stop the main notification when the maintenance setting is canceled.






a surveying instrument including a survey unit configured to survey a target, 
a control unit configured to control the survey unit, and
 a communication unit connected to a communication network;
 a management server capable of communicating with the surveying instrument through the communication network;
 a remote terminal configured to command the management server to add a function related to the surveying instrument through the communication network; and 
a billing system connected to the communication network, wherein the remote terminal is configured to command the management server to consume a quantity of virtual currency corresponding to addition of the function related to the surveying instrument, the management server is configured to add the function related to the surveying instrument when the quantity of virtual currency corresponding to addition of the function related to the surveying instrument is consumed based on the command from the remote terminal, the billing system is configured to execute a billing process based on billing data corresponding to the quantity of virtual currency, and the management server is configured to set an upper limit of a numerical quantity or the possible number of executions of a function related to the surveying instrument, to be enabled by consuming a first unit quantity of virtual currency, and when the upper limit is exceeded, consume a second unit quantity of virtual currency.”

CLAIM 12 recites, “The remote operation system of a surveying instrument wherein the management server is configured not to set the first unit quantity, but to enable execution of the function related to the surveying instrument without consuming virtual currency up to the upper limit.”

CLAIM 13 recites, “The remote operation system of a surveying instrument according to Claim 11, wherein the management server is configured to set, for any of a kind of the function related to the surveying instrument, the number of surveying instruments to be used, and a valid period, a range in which the function related to the surveying instrument is allowed to be used without consuming virtual currency, and set a unit quantity of virtual currency to be consumed, in a case where an upper limit of the range is exceeded, for the function related to the surveying instrument, the number of surveying instruments to be used, or the valid period exceeding the upper limit of the range.”

CLAIM 15 recites,  “ The remote operation system of a surveying instrument wherein the management server is configured to set, as maintenance setting, a date and time when a predetermined maintenance operation is necessary as a maintenance date, give a prior notification before the maintenance date arrives, and when the to notify the arrival of the maintenance date, and stop the main notification when the maintenance setting is canceled.


“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]


Not Positively Recited
Claim 6 recites, “…the virtual currency to be consumed for a unit valud period…to be enabled by consuming a first quantity of virtual currency,…”
Claim 8 recites, “surveying instruments to be used, …surveying instrument is allowed to be used…surveying instruments to be used, …”
Claim 11 recites, “…the surveying instrument, to be enabled…”
Claim 13 recites, “…surveying instruments to be used,…surveying instrument is allowed to be used…virtual currency to be consumed… surveying instruments to be used,…”

“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

Functional Language
MPEP 2114

Claim 6 recites, “a survey unit configured to survey a target, a control unit configured to control the survey unit, … a remote terminal configured to command …wherein the remote terminal is configured to command the management server … the management server is configured to add the function … the billing system is configured to execute a billing process based on billing data corresponding to the quantity of virtual currency, the management server is configured to set a valid period of the function, and when configured to set a unit quantity of the virtual currency to be consumed for a unit valid period of the function related to the surveying instrument, and consume virtual currency of a multiple of the unit quantity corresponding to a valid period set to a multiple of the unit valid period, and the management server is configured to set an upper limit of a numerical quantity”
	


“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid Claims

Claims 8 and 13 recite, “…the number of surveying instruments to be used, and a valid period, a range in which the function related to the surveying instrument is allowed to be used without consuming virtual currency, and set a unit quantity of virtual currency to be consumed, in a case where an upper limit of the range is exceeded, for the function related to the surveying instrument, the number of surveying instruments to be used,…”
[see IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”]



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-15 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated  by KIKUCHI (EP3651113A1).
CLAIM 6
 A remote operation system (10) (FIG. 1) of a surveying instrument, comprising:
 a surveying instrument (TS1, TS2…TSx)(FIG. 1) including a survey unit (21)(FIG.2) configured to survey a target, [0019], [0021]
a control unit (22) (FIG. 2)configured to control the survey unit, and a communication unit (23)[FIG.2) connected to a communication network (N)(FIG. 1); [0021]
a management server (MS)(FIG. 1) capable of communicating with the surveying instrument through the communication network; [0019]
a remote terminal (RC) (FIG. 1)configured to command the management server to add a function related to the surveying instrument through the communication network;[0019], [0113] and 
a billing system (AS) (FIG. 1)connected to the communication network, wherein the remote terminal is configured to command the management server to consume a quantity of virtual currency corresponding to addition of the function related to the surveying instrument, [0019]
the management server is configured to add the function related to the surveying instrument when the quantity of virtual currency corresponding to addition of the function related to the surveying instrument is consumed based on the command from the remote terminal,[0110],[0112],[0113] 
the billing system is configured to execute a billing process based on billing data corresponding to the quantity of virtual currency, [0001],[0010]
the management server is configured to set a valid period of the function, and when the valid period expires, disable the function and notify a user of expiration of the valid period, [0026]

the management server is configured to set an upper limit of a numerical quantity or the possible number of executions of a function related to the surveying instrument, to be enabled by consuming a first unit quantity of virtual currency, and when the upper limit is exceeded, consume a second unit quantity of virtual currency.[0053], [0056]

CLAIM 7
The remote operation system of a surveying instrument according to Claim 6, wherein the management server is configured not to set the first unit quantity, but to enable execution of the function related to the surveying instrument without consuming virtual currency up to the upper limit. [0053], [0056]
CLAIM 8
The remote operation system of a surveying instrument according to Claim 6, wherein the management server is configured to set, for any of a kind of the function related to the surveying instrument, the number of surveying instruments to be used, and a valid period, a range in which the function related to the surveying instrument is allowed to be used without consuming virtual currency, and set a unit quantity of virtual currency to be consumed, in a case where an upper limit of the range is exceeded, for the function related to the surveying instrument, the number of surveying instruments to be used, or the valid period exceeding the upper limit of the range.[0031]

CLAIM 9
The remote operation system of a surveying instrument wherein the function related to the surveying instrument is a maintenance management function of managing a maintenance state of the surveying instrument. [0003]
CLAIM 10
The remote operation system of a surveying instrument wherein the management server is configured to set, as maintenance setting, a date and time when a predetermined maintenance operation 

CLAIM 11
A remote operation system(10) (FIG. 1)  of a surveying instrument, comprising:
 a surveying instrument including a 
survey unit (TS1, TS2…TSx)(FIG. 1) configured to survey a target, 
a control unit(22) (FIG. 2)  configured to control the survey unit, and
 a communication unit connected to a communication network; 
a management server capable of communicating with the surveying instrument through the communication network;
 a remote terminal configured to command the management server to add a function related to the surveying instrument through the communication network; and a billing system connected to the communication network, wherein the remote terminal is configured to command the management server to consume a quantity of virtual currency corresponding to addition of the function related to the surveying instrument, the management server is configured to add the function related to the surveying instrument when the quantity of virtual currency corresponding to addition of the function related to the surveying instrument is consumed based on the command from the remote terminal, the billing system is configured to execute a billing process based on billing data corresponding to the quantity of virtual currency, and the management server is configured to set an upper limit of a numerical quantity or the possible number of executions of a function related to the surveying instrument, to be enabled by consuming a first unit quantity of virtual currency, and when the upper limit is exceeded, consume a second unit quantity of virtual currency.[see claim 6]

CLAIM 12
The remote operation system of a surveying instrument wherein the management server is configured not to set the first unit quantity, but to enable execution of the function related to the surveying instrument without consuming virtual currency up to the upper limit.[0056]
CLAIM 13



CLAIM 14
The remote operation system of a surveying instrument wherein the function related to the surveying instrument is a maintenance management function of managing a maintenance state of the surveying instrument. [0004], [0109]
CLAIM 15.
The remote operation system of a surveying instrument wherein the management server is configured to set, as maintenance setting, a date and time when a predetermined maintenance operation is necessary as a maintenance date, give a prior notification before the maintenance date arrives, and when the maintenance date arrives, gives a main notification to notify the arrival of the maintenance date, and stop the main notification when the maintenance setting is canceled. [0041]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692